Citation Nr: 0302823	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).

In March 1999, the Board remanded the claim for the purpose 
of obtaining additional information concerning the symptoms 
and manifestations the veteran was suffering therefrom as a 
result of his meningitis.  That information has been 
obtained, and the claim has been returned to the Board for 
review.  

The Board notes that when the claim was remanded in March 
1999, the matter of entitlement to an increased evaluation 
for a lower back disability was referred for development.  A 
40 percent disability rating for a lower back disability was 
awarded in December 2000.  Prior to the issuance of that 
rating, the veteran notified the VA that if he was assigned a 
40 percent evaluation for his back, this would resolve his 
appeal.  In other words, if he was assigned a 40 percent 
rating, he would withdraw his appeal.  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal on the issue involving the back and, 
hence, it is no longer before the Board for appellate 
consideration. 




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  The veteran has not been diagnosed as having active 
meningitis.  Moreover, the veteran does not have active 
manifestations and symptoms that are residuals of meningitis, 
other than bilateral hearing loss, which has already been 
separately rated.


CONCLUSION OF LAW

A compensable evaluation for the residuals of meningitis is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 8019 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1953, the veteran submitted a claim for 
entitlement to service connection for meningococcemia 
(meningitis).  Upon reviewing the medical evidence, the RO 
determined that service connection was warranted and assigned 
a noncompensable rating.  In assigning the noncompensable 
evaluation, the RO concluded that the veteran was not 
suffering from any residuals of meningitis.  

Forty-two years later, in January 1995, the RO received a 
request by the veteran for an increased rating for his 
service-connected meningitis residuals.  The RO denied the 
veteran's request stating that the veteran was not suffering 
from any residuals of meningitis.  In response to the denial, 
the veteran appealed claiming that he was experiencing 
disabilities that were the result of his meningitis - these 
residuals included bilateral hearing loss and a psychiatric 
disorder.  Subsequently the veteran wrote a letter in May 
1998 stating that the meningitis had changed his whole life 
and that he suffered from depression and anger.  The veteran 
did not, however, claim that he was experiencing any other 
manifestations that could be attributed to meningitis 
residuals.

In conjunction with his claim, the veteran underwent a VA 
psychiatric examination in February 2000.  The examiner was 
asked to give an opinion as to whether the veteran was 
suffering from a mental disorder attributable to his 
meningitis.  The examiner reviewed the veteran's claim folder 
and medical records, along with interviewing the veteran, and 
concluded that the veteran's psychiatric disorders were not 
due to or caused by his meningitis.  The examiner further 
stated that it was more likely than not that the veteran's 
mental disorders were due to injuries sustained as a result 
of a 1985 accident.

An audiological examination was performed in February 2000.  
Upon completion of the exam, the examiner opined that the 
veteran's bilateral hearing loss was due, in part, to the 
veteran's spinal meningitis and to inservice noise exposure.

Following those examinations, the RO once again reviewed the 
records and concluded that a separate rating was warranted 
for the veteran's bilateral hearing loss.  Secondary service 
connection was granted and a 20 percent disability rating was 
assigned.  See VA Form 21-6796, Rating Decision, July 13, 
2001.  The RO also decided that an increased rating for the 
residuals of meningitis was not supported by the evidence of 
record.

The veteran underwent a VA neurological exam in October 2001.  
The examiner was asked to assess the veteran's medical 
status.  The doctor wrote:

	. . . with a history of spinal 
meningitis.  He was currently service-
connected for hearing loss and I find no 
other conditions on this exam that could 
be reasonably related to this illness.

The examiner concluded that psychiatric and spinal 
disabilities were not related to or caused by meningitis.  

Following that examination, the veteran submitted a letter 
from a Dr. J. B. Stimson, from The Polyclinic.  The letter 
was dated January 2001.  Dr. Stimson hypothesized that the 
veteran's chronic neuropsychiatric problems might be related 
to his meningitis.  Dr. Stimson did not further speculate 
about the cause of the veteran's psychiatric state.  He also 
did not aver that the veteran was experiencing any other 
symptoms and manifestations that might be a result of his 
service-connected meningitis.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the rating actions of 
September 1995, August 1996, March 1997, December 2000, and 
July 2001, along with the February 1996 statement of the case 
(SOC), and the supplemental statements of the case issued in 
March 1997, July 2001, February 2002, and the Board Remand of 
March 1999.  The Board concludes that the discussions in the 
rating actions, the SOC, the SSOCs, and the Board Remand 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted numerous statements in conjunction with his 
claim and he provided testimony before the RO.  Moreover, VA 
has obtained the medical records from the veteran's previous 
noted VA treatment, and it has obtained the veteran's private 
medical reports.  The veteran has undergone VA medical 
examinations in conjunction with his claim.  The veteran has 
not provided the VA with other relevant medical evidence that 
would assist in the processing of this claim.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claim.  Yet, the 
veteran has not suggested or insinuated that other evidence 
was available to support the claim.  A December 2001 letter, 
prepared by the RO, notified the veteran of the VCAA, the 
type of evidence the veteran needed to submit, and what the 
VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal does not stem from disagreement with an 
evaluation assigned after the veteran was originally granted 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, is not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's meningitis has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 8019 (2002), which states that a 100 
percent rating will be assigned if lymphocytic meningitis is 
an active febrile disease.  Otherwise, the disability is 
rated on the residuals with a minimum rating of 10 percent.

For the assignment of the minimum rating for residuals of 
epidemic cerebrospinal meningitis, the residuals must be 
ascertainable.  A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See id., Note (2002).

After a review of the evidence of record, the Board finds the 
veteran does not present evidence of active febrile epidemic 
cerebrospinal meningitis.  The veteran has been separately 
rated for hearing loss, which is the only disability that has 
been found to be a residual of the veteran's meningitis.  
Despite the veteran's claim to the contrary, the 
preponderance of the evidence does not reflect that he is 
suffering from a psychiatric disorder secondary to 
meningitis.  Two recent VA examinations, which included a 
review of the claims folder and mental status interview, 
concluded that the veteran did not have psychiatric 
disability that was related to his meningitis.  This clearly 
outweighs the opinion from the internal medicine specialist, 
dated in January 2001, suggesting that psychiatric problems 
"may" be attributable to meningitis 9without offering a 
rationale for that opinion.  Additionally, the other medical 
evidence does not establish that the veteran is suffering 
from any other disability, disease, or disorder secondary to 
meningitis.  Furthermore, the medical evidence does not 
confirm the presence of any manifestations and/or symptoms 
related to meningitis.  

As such, the preponderance of the evidence is against an 
award of an increased disability evaluation in excess of 10 
percent for the veteran's residuals of meningitis under 
38 C.F.R. Part 4, Diagnostic Code 8019 (2002).  

Therefore, the Board concludes that the preponderance of the 
evidence does not support a compensable evaluation.  In 
denying the veteran' claim, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected meningitis, 
or any residuals thereof, or that it results in marked 
interference in his employment.  The case does not present 
such an unusual disability picture so as to render 
impractical application of regular schedular standards.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).




ORDER

Entitlement to a compensable evaluation for the residuals of 
meningitis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


